Dismissed and Memorandum Opinion filed December 14, 2006







Dismissed
and Memorandum Opinion filed December 14, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00506-CV
____________
 
TEXAS CLIPS, INC., FRANK DANIELS,
SUSAN DANIELS, ROBERT HARRY AND SARAH HARRY, Appellants
 
V.
 
WESTHEIMER DUNVALE, LTD., SAGE
INTERESTS, INC., THE WEITZMAN GROUP, and DAVID STUKALIN,
Appellees
 

 
On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 04-24139
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 31, 2006.  On December 5, 2006,  the
parties filed a joint motion to dismiss the appeal because the case has been
settled. See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
December 14, 2006.
Panel consists of Justices Yates, Anderson, and Hudson.